









REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (“Agreement”) is entered into as of July 10,
2008, between Clean Power Technologies, Inc., a Nevada corporation (the
“Company”) and each of the parties listed under “Holders” hereto (each, a
“Holder”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated on or
about the date hereof, by and between the Company and each Holder (the “Purchase
Agreement”) of the 8% Senior Secured Convertible Promissory Notes (the “Bridge
Notes”) issued by the Company, the Company has agreed to issue to the Holders,
and the Holders have agreed to acquire from the Company, (i) Bridge Notes in the
aggregate principal amount of up to $5,000,000 and (ii) Class A Warrants and
Class B Warrants (collectively, the “Warrants”) to purchase shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), subject
to the terms and conditions set forth therein; and

WHEREAS, the Bridge Notes will be convertible into shares of Common Stock and
the Warrants will be exercisable for shares of Common Stock (collectively, the
“Shares”) pursuant to the terms and conditions set forth therein.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Bridge Notes, the Purchase
Agreement, the Placement Agreement, the Warrants and this Agreement, the Company
and each Holder agree as follows:

1.

Certain Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Purchase Agreement or the Note.
 As used in this Agreement, the following terms shall have the following
respective meanings:

“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Purchase Agreement.

“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

“Holder” and “Holders” shall include each holder, the Placement Agent and any
permitted transferee or transferees of Registrable Securities (as defined
below), the Bridge Notes and/or Warrants which have not been sold to the public
to whom the registration rights conferred by this Agreement have been
transferred in compliance with this Agreement and/or the Purchase Agreement.

“Permitted Free Writing Prospectus” means a free writing prospectus authorized
for use by the Company in connection with any offering of Registrable Securities
that has been filed with the SEC in accordance with Rule 433 under the Act.

“Placement Agent” means vFinance Investments.

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” shall mean:  (i) the Shares or other securities issued
or issuable to each Holder or its permitted transferee or designee (a) upon
conversion of the Bridge Notes or exercise of the Warrants, or (b) upon any
distribution with respect to, any exchange for or any replacement of, a Bridge
Note or Warrant, (c) upon any conversion, exercise or exchange of any securities
issued in connection with any such distribution, exchange or replacement, or (d)
as payment of any portion of the principal amount or interest in lieu of cash
with respect to the Bridge Notes (even if not permitted under the terms of the
Bridge Notes or the Purchase Agreement); (ii) securities issued or issuable in
respect of the foregoing upon any stock split, stock dividend, recapitalization
or similar event; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses; provided that all such shares
shall cease to be Registrable Securities at such time as they have been sold
under a Registration Statement or pursuant to Rule 144 under the Securities Act
or otherwise or at such time as they are eligible to be sold without volume
limitation pursuant to Rule 144.  

“Registration Expenses” shall mean all expenses to be incurred in connection
with each Holder’s registration rights under this Agreement not included in
Selling Expenses, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel for the Company and
one counsel for the Holders, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company).

“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.

“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.

“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities or Demand Registration
Securities, as the case may be.

“Time of Sale Information” means any preliminary prospectus together with each
Permitted Free Writing Prospectus, if any, used in connection with any offering
of Registrable Securities.

2.

Registration Requirements.  The Company shall use its best efforts to effect the
registration of the Registrable Securities (including, without limitation, the
execution of an undertaking to file post-effective amendments, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act) as would permit or facilitate the sale or distribution of all the
Registrable Securities in the manner (including manner of sale) and in all
states reasonably requested by the Holder.  Such best efforts by the Company
shall include, without limitation, the following:

(a)

The Company shall, as expeditiously as possible after the Closing Date:

(i)

But in any event no later than ninety (90) days after the final Closing Date
(the “Required Filing Date”) or such other date specified in the last sentence
of this Section 2(a)(i) for such initial filing, prepare and file a registration
statement with the Commission pursuant to Rule 415 under the Securities Act
(“Rule 415”) on Form S-1 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act covering resales by the Holders as
selling stockholders (not underwriters) of the Registrable Securities (a
“Registration Statement”), which Registration Statement, to the extent allowable
under the Securities Act and the rules promulgated thereunder (including Rule
416), shall state that such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon conversion of the Bridge Notes and exercise of the Warrants pursuant to the
issuance of Common Stock to pay interest on the Bridge Notes or pursuant to the
applicable anti-dilution provisions or other adjustment provisions of the Bridge
Notes and the Warrants..  The number of shares of Common Stock initially
included in such Registration Statement shall be no less than 120% of the
maximum number of shares of Common Stock which may be included in a Registration
Statement without exceeding registration limitations imposed by the SEC pursuant
to Rule 415 (the “Rule 415 Amount”) in a comment letter addressed to the
Company; provided that the Company shall use its commercially reasonable efforts
to contest such limitation, but in any event not less than approximately
10,000,000 shares of Common Stock.  Thereafter, the Company shall use its best
efforts to cause such Registration Statement and other filings to be declared
effective, as soon as possible (the “Required Effective Date”).  The Company
shall use its best efforts to ensure that each subsequent Registration Statement
is filed as soon as possible, but in no event sooner than six (6) months from
the effectiveness of a previously filed Registration Statement. In the event
that less than all of the Registrable Securities are included in a Registration
Statement as a result of the limitations described in this paragraph, then the
Company will (i) reduce on a proportionate basis the number of Registrable
Securities of each Holder included in such Registration Statement and (ii) file
additional Registration Statements, each registering the Rule 415 Amount,
seriatim, until all of the Registrable Securities have been registered. The
Required Filing Date and the Required Effective Date of each such additional
Registration Statement shall be within a reasonable time after the first day
such Registration Statement may be filed without objection by the SEC based on
Rule 415.  Without limiting the foregoing, the Company will promptly respond to
all SEC comments, inquiries and requests, and shall request acceleration of
effectiveness at the earliest possible date.

(ii)

If at any time the staff of the Commission takes the position that the offering
of some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the Securities Act or requires any Investor to be named as an
“underwriter” (an “SEC Objection”), the Company shall promptly notify the
Holders of such SEC Objection and if the Investor shall request, the Company
shall use its commercially reasonable efforts to persuade the staff of the
Commission that the offering contemplated by the Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that the Investor is not an “underwriter” (a “Rule 415
Response Effort”).  The Investor shall have the right to participate or have its
counsel participate in any meetings or discussions with the staff of the
Commission regarding the Rule 415 Response Effort and to comment or have its
counsel comment on any written submission made to the staff of the Commission
with respect to the Rule 415 Response Effort, and to have such comments relayed
to the staff of the Commission with the consent of the Company, not to be
unreasonably withheld.  No such Rule 415 Response Effort shall be made to the
staff of the Commission to which the Investor’s counsel reasonably objects.  In
the event that, despite the Company’s commercially reasonable efforts and
compliance with the terms of this Section 2(a)(ii), the staff of the Commission
refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the staff of the
Commission may require to assure the Company’s compliance with the requirements
of Rule 415; provided, however, that the Company shall not agree to name any
Investor as an “underwriter” in such Registration Statement without the prior
written consent of such Investor (collectively, the “SEC Restrictions”).  To
eliminate any ambiguity, delay caused by a refusal by an Investor to be named as
an underwriter shall be deemed to be part of a Rule 415 Response Effort.
 Notwithstanding any other provision of this Agreement to the contrary, no
liquidated damages shall accrue pursuant to Section 2(c) during the period of
any Rule 415 Response Effort or (ii) on or as to any Cut Back Shares until such
time as the Company is able, using commercially reasonable efforts, to cause
such additional Registration Statement or Registration Statements to become
effective  with respect to the Cut Back Shares in accordance with any SEC
Restrictions (such date, the “Restriction Termination Date”).  

(iii)

Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

(iv)

Furnish to each Holder that has Registrable Securities included in a
Registration Statement such numbers of copies of a current prospectus conforming
with the requirements of the Securities Act, copies of such Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.

(v)

Register and qualify the securities covered by such Registration Statement under
the securities or “Blue Sky” laws of all domestic jurisdictions; provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.

(vi)

Notify promptly each Holder that has Registrable Securities  included in a
Registration Statement of the happening of any event (but not the substance or
details of any such event) of which the Company has knowledge as a result of
which the prospectus (including any supplements thereto or thereof) included in
such Registration Statement, as then in effect, includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (each an “Event”), and use its best efforts to
promptly update and/or correct such prospectus. Each Holder will hold in
confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.  

(vii)

Notify each Holder of the issuance by the Commission or any state securities
commission or agency of any stop order suspending the effectiveness of any
Registration Statement or the threat or initiation of any proceedings for that
purpose.  The Company shall use its best efforts to prevent the issuance of any
stop order and, if any stop order is issued, to obtain the lifting thereof at
the earliest possible time.

(viii)

List the Registrable Securities covered by such Registration Statement with all
securities exchange(s) and/or markets on which the Common Stock is then listed
and prepare and file any required filings with any exchange or market where the
Common Shares are traded.

(ix)

Take all steps reasonably necessary to enable Holders to avail themselves of the
prospectus delivery mechanism set forth in Rule 153 (or successor thereto) under
the Act.

(x)

Take all steps reasonably necessary to keep public information available as
those terms are understood and defined in Rule 144 under the Securities Act.

(b)

Notwithstanding the obligations under Section 2(a)(vii) or any provision of this
Agreement, if (i) in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company and its
stockholders for resales of Registrable Securities to be made pursuant to a
Registration Statement due to the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose in the Registration Statement, which disclosure would be
premature or otherwise inadvisable at such time or would have a material adverse
effect upon the Company and its stockholders, or (ii) in the good faith judgment
of the Company, it would adversely affect or require premature disclosure of the
filing of a Company-initiated registration of any class of its equity
securities, then the Company will have the right to suspend the use of the
Registration Statement for one period of not more than 10 calendar days in any
12 month period, but only if the Company reasonably concludes, after
consultation with outside legal counsel, that the failure to suspend the use of
the Registration Statement as such would create a material liability or
violation under applicable securities laws or regulations.

(c)

Effect of Late Filing. In the event that (i) any Registration Statement has not
been filed by the Required Filing Date, the Company fails to cause to be
declared effective a Registration Statement within ten (10) days following
receipt of a “no review” letter from the SEC, or the Company fails to respond to
any SEC comment letter within thirty (30) days of receipt other than by reason
of the operation of Section 2(b); or (ii) the Company fails to maintain the
effectiveness of the Registration Statement during the registration period and
the Purchaser cannot otherwise effectuate a resale of the Registrable Securities
under Rule 144, then the Company will make a payment to each Holder as
liquidated damages for such delay (each a “Late Registration Payment”). Each
Late Registration Payment will be paid in cash and shall be equal to 1.0% of the
face amount of the Bridge Notes for every thirty (30) day period, or portion
thereof that the Registration Statement is not filed or the Company fails to
respond to SEC comments.  The Late Registration Payments will be prorated on a
daily basis during the 30-day period and will be paid to the Holders within ten
business days following the end of each 30-day period as to which payment is due
hereunder.  The Holders may make a claim for additional damages as a remedy for
the Company’s failure to comply with the timelines set forth in this Section,
but acknowledgement of such right in this Agreement shall not constitute an
admission by the Company that any such damages exist or may exist.  Nothing
contained in the preceding sentence shall be read to limit the ability of the
Holders to seek specific performance of this Agreement.

(d)

During the registration period, the Company will make available, upon reasonable
advance notice during normal business hours, for inspection by any Holder whose
Registrable Securities are being sold pursuant to a Registration Statement, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company (collectively, the “Records”) as reasonably necessary
to enable each such Holder to exercise its due diligence responsibility in
connection with or related to the contemplated offering. The Company will cause
its officers, directors and employees to supply all information that any Holder
may reasonably request for purposes of performing such due diligence.

(e)

Each Holder will hold in confidence, use only in connection with the
contemplated offering and not make any disclosure of all Records and other
information that the Company determines in good faith to be confidential, and of
which determination the Holders are so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Holder), (iv) the Records or
other information were developed independently by the Holder without breach of
this Agreement, (v) the information was known to the Holder before receipt of
such information from the Company, or (vi) the information was disclosed to the
Holder by a third party not under an obligation of confidentiality. However, a
Holder may make disclosure of such Records and other information to any
attorney, adviser, or other third party retained by it that needs to know the
information as determined in good faith by the Holder (the “Holder
Representative”), if the Holder advises the Holder Representative of the
confidentiality provisions of this Section 2(e), but the Holder will be liable
for any act or omission of any of its Holder Representatives relative to such
information as if the act or omission was that of the Holder. The Company is not
required to disclose any confidential information in the Records to any Holder
unless and until such Holder has entered into a confidentiality agreement (in
form and substance satisfactory to the Company) with the Company with respect
thereto, substantially to the effect of this Section 2(e). Unless legally
prohibited from so doing, each Holder will, upon learning that disclosure of
Records containing confidential information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein will be deemed to
limit the Holder’s ability to sell Registrable Securities in a manner that is
otherwise consistent with applicable laws and regulations.

(f)

The Company shall file a Registration Statement with respect to any newly
authorized and/or reserved Registrable Securities consisting of Shares described
in clause (i) of the definition of Registrable Securities within ten (10)
business days of any stockholders’ meeting authorizing same and shall use its
best efforts to cause such Registration Statement to become effective within
ninety (90) days of the second Closing Date.  If the Holders become entitled,
pursuant to an event described in clause (ii) and (iii) of the definition of
Registrable Securities, to receive any securities in respect of Registrable
Securities that were already included in a Registration Statement, subsequent to
the date such Registration Statement is declared effective, and the Company is
unable under the securities laws to add such securities to the then effective
Registration Statement, the Company shall promptly file, in accordance with the
procedures set forth herein, an additional Registration Statement with respect
to such newly Registrable Securities.  The Company shall use its best efforts to
(i) cause any such additional Registration Statement, when filed, to become
effective within 30 days of that date that the need to file the Registration
Statement arose.  All of the registration rights and remedies under this
Agreement shall apply to the registration of such newly reserved shares and such
new Registrable Securities.

3.

Expenses of Registration.

All Registration Expenses in connection with any registration, qualification or
compliance with registration pursuant to this Agreement shall be borne by the
Company, and all Selling Expenses of a Holder shall be borne by such Holder.

4.

No Senior Registration Rights.  Without the prior written consent of all Holders
who hold Registrable Securities under the Notes, the Company will not grant any
registration rights which are senior to the registration rights granted hereby.

5.

Registration Period.  In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
and current until the earlier of (a) the date on which all the Holders have
completed the sales or distribution described in the Registration Statement
relating thereto or, if earlier until such Registrable Securities may be sold by
the Holders under Rule 144 (provided that the Company’s transfer agent has
accepted an instruction from the Company to such effect) and (b) the second
(2nd) anniversary of the Closing Date.

6.

Indemnification.

(a)

Company Indemnity.  The Company will indemnify each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, within the meaning of Section 15 of the Securities Act and the
rules and regulations thereunder with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls, within the meaning of
Section 15 of the Securities Act and the rules and regulations thereunder, any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any Time of Sale Information,
final prospectus (as amended or supplemented if the Company files any amendment
or supplement thereto with the SEC), Registration Statement filed pursuant to
this Agreement or any post-effective amendment thereof or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made, or any violation by the Company of
the Securities Act or any state securities law or in either case, any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, for any reasonable legal fees of a single counsel and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided that the Company will
not be liable in any such case to a Holder to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on (i) any untrue
statement or omission based upon written information furnished to the Company by
such Holder or underwriter (if any) therefor and stated to be specifically for
use therein, (ii) any failure by any Holder to comply with prospectus delivery
requirements of the Securities Act (other than a failure resulting from an act
or omission on the part of the Company) or any other law or legal requirement
applicable to them or any covenant or agreement contained in the Purchase
Agreement or this Agreement or (iii) an offer or sale of Registrable Securities
or Demand Registrable Securities occurring during a period in which sales under
a Registration Statement are suspended as permitted by this Agreement; provided
that notice has been properly provided to the Holder.  The indemnity agreement
contained in this Section 6(a) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent will not be unreasonably
withheld).

(b)

Holder Indemnity.  Each Holder will, severally but not jointly, if Registrable
Securities or Demand Registrable Securities held by it are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify the Company, each of its directors, officers, agents and
partners, and any other stockholder selling securities pursuant to the
Registration Statement and any of its directors, officers, agents, partners, and
any person who controls such stockholder within the meaning of the Securities
Act or Exchange Act and each underwriter, if any, of the Company’s securities
covered by such a Registration Statement, each person who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act and
the rules and regulations thereunder, each other Holder (if any), and each of
their officers, directors and partners, and each person controlling such other
Holder(s) against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any such, Time of Sale
Information, final prospectus (as amended or supplemented if the Company files
any amendment or supplement thereto with the SEC), Registration Statement filed
pursuant to this Agreement or any post-effective amendment thereof or based on
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statement therein not misleading in
light of the circumstances under which they were made or (ii) failure by such
Holder to comply with prospectus delivery requirements of the Securities Act
(other than a failure resulting from an act or omission on the part of the
Company or any other law or legal requirement applicable to them or any covenant
or agreement contained in the Purchase Agreement or this Agreement, and will
reimburse the Company and such other Holder(s) and their directors, officers and
partners, underwriters or control persons for any reasonable legal fees or any
other expenses reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such Time of Sale
Information, final prospectus (as amended or supplemented if the Company files
any amendment or supplement thereto with the SEC), Registration Statement filed
pursuant to this Agreement or any post-effective amendment thereof  in reliance
upon and in conformity with written information furnished to the Company by such
Holder and stated to be specifically for use therein, and provided that the
maximum amount for which such Holder shall be liable under this indemnity shall
not exceed the net proceeds received by such Holder from the sale of the
Registrable Securities or Demand Registrable Securities, as the case may be,
pursuant to the registration statement in question.  The indemnity agreement
contained in this Section 6(b) shall not apply to amounts paid in settlement of
any such claims, losses, damages or liabilities if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld).

(c)

Procedure.  Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such non-privileged
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

7.

Contribution.  If the indemnification provided for in Section 6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder(s) on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder(s) in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative fault of the Company on the one hand and
of any Holder(s) on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder(s).

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs.  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
 Notwithstanding the provisions of this Section, no Holder shall be required to
contribute any amount in excess of the amount by which in the case of any
Holder, the net proceeds received by such Holder from the sale of Registrable
Securities pursuant to the registration statement in question.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

8.

Survival.  The indemnity and contribution agreements contained in Sections 6 and
7 shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, the Purchase Agreement or the Placement Agreement
and (ii) the consummation of the sale or successive resales of the Registrable
Securities.

9.

Information by Holders.  As a condition to the obligations of the Company to
complete any registration pursuant to this Agreement with respect to the
Registrable Securities of each Holder, such Holder will furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended methods of disposition of the Registrable Securities held by it as is
reasonably required by the Company to effect the registration of the Registrable
Securities. At least five business days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder whether or not such Holder has elected to have any of its
Registrable Securities included in the Registration Statement. If the Company
has not received the requested information from a Holder by the business day
prior to the anticipated filing date, then the Company may file the Registration
Statement without including Registrable Securities of that Holder.

10.

Further Assurances. Each Holder will cooperate with the Company, as reasonably
requested by the Company, in connection with the preparation and filing of any
Registration Statement hereunder, unless such Holder has notified the Company in
writing of such Holder’s irrevocable election to exclude all of such Holder’s
Registrable Securities from such Registration Statement.

11.

Suspension of Sales. Upon receipt of any notice from the Company under Section
2(a)(v) or 2(b), each Holder will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until (i) it receives copies of a supplemented or amended
prospectus contemplated by Sections 2(a)(v) or (ii) the Company advises the
Holder that a suspension of sales under Section 2(b) has terminated. If so
directed by the Company, each Holder will deliver to the Company (at the expense
of the Company) or destroy all copies in the Holder’ s possession (other than a
limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

12.

Replacement Certificates.  The certificate(s) representing the Registrable
Securities held by the Holder may be exchanged by the Holder at any time and
from time to time for certificates with different denominations representing an
equal aggregate number of Registrable Securities of the same tenor, as
reasonably requested by such Holder upon surrendering the same.  No service
charge will be made for such registration or transfer or exchange.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of certificates evidencing any Registrable Securities,
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it, or upon surrender and cancellation of such certificate if
mutilated, the Company will make and deliver a new certificate of like tenor and
dated as of such cancellation at no charge to the holder.

13.

Transfer or Assignment.  Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.  The rights granted to the Holder by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the Bridge Note, Warrant or Registrable Securities, and all other
rights granted to the Holder by the Company hereunder may be transferred or
assigned to any transferee or assignee of the Bridge Note, Warrant or
Registrable Securities; provided in each case that (i) the Company is given
written notice by the Holder at the time of or within a reasonable time after
such transfer or assignment, stating the name and address of said transferee or
assignee and identifying the securities with respect to which such registration
rights are being transferred or assigned; and provided further that the
transferee or assignee of such rights agrees in writing to be bound by the
registration provisions of this Agreement, (ii) such transfer or assignment is
not made under the Registration Statement or Rule 144, (iii) such transfer is
made according to the applicable requirements of the Purchase Agreement, and
(iv) the transferee has provided to the Company an investor questionnaire (or
equivalent document) evidencing that the transferee is a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act or an
“accredited investor” as defined in Rule 501(a)(1),(2),(3), or (7) of Regulation
D.

14.

Miscellaneous.

(a)

Remedies.  The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.

(b)

Jurisdiction.  The Company and each Holder (i) hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court, the California state
courts and other courts of the United States sitting in Los Angeles County,
California for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and (ii) hereby waives, and agrees not to assert in
any such suit action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  The Company and the Holder consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this paragraph shall affect or limit any right to
serve process in any other manner permitted by law.

(c)

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice.  The addresses for such
communications shall be:

to the Company:

Clean Power Technologies, Inc.
436-35th Avenue, N.W.

Calgary, Alberta

Canada T2K OC1

Facsimile: (403) 277-3117

Attention: Abdul Mitha

with a copy to:

Gersten Savage LLP

600 Lexington Avenue, 9th Floor

New York, New York 10022

Telephone:  (212) 752-9700

Facsimile:   (212) 813-9768

Attention: Peter J. Gennuso, Esq.

If to the Purchasers, to the addresses set forth on Schedule I to the Purchase
Agreement:

with a copy to:

Joseph P. Bartlett, Esq.
c/o Greenberg Glusker


1900 Avenue of the Stars, 21st Floor
Century City, CA 90067
Telephone:  (310) 201-7481
Facsimile:  (310) 201-7481

Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.  

(d)

Waivers.  No waiver by any party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  The representations and warranties and the agreements and
covenants of the Company and each Holder contained herein shall survive the
Closing.

(e)

Execution in Counterpart.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.

(f)

Signatures.  Facsimile signatures shall be valid and binding on each party
submitting the same.

(g)

Entire Agreement; Amendment.  This Agreement, together with the Purchase
Agreement, the Bridge Notes, the Warrants, and the agreements and documents
contemplated hereby and thereby, contains the entire understanding and agreement
of the parties, and may not be amended, modified or terminated except by a
written agreement signed by the Company plus a majority of the Holders  of the
Registrable Securities.

(h)

Governing Law.  This Agreement and the validity and performance of the terms
hereof shall be governed by and construed in accordance with the laws of the
State of California applicable to contracts executed and to be performed
entirely within such state, except to the extent that the law of the State of
Nevada regulates the Company’s issuance of securities.

(i)

Jury Trial.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.

(j)

Titles.  The titles used in this Agreement are used for convenience only and are
not to be considered in construing or interpreting this Agreement.

(k)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

(l)

Attorneys’ Fees.  In the event any dispute arises out of this Agreement, the
prevailing party shall be entitled to receive from the other party all costs,
including attorneys’ fees, incurred in connection with such dispute.

(m)

Severability.  If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this Agreement, and
this Agreement shall be carried out as if any such illegal, invalid or
unenforceable provision were not contained herein.




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.







COMPANY:







CLEAN POWER TECHNONOLOGIES, INC.




By:  /s/ Abdul Mitha

     Name:  Abdul Mitha

     Title:    Chief Executive Officer



























COUNTERPART SIGNATURE PAGE

TO REGISTRATION RIGHTS AGREEMENT,

DATED JULY 10, 2008,

AMONG CLEAN POWER TECHNOLOGIES, INC AND

THE “HOLDERS” IDENTIFIED THEREIN




The undersigned hereby executes and delivers the Registration Rights Agreement
to which this Signature Page is attached, which, together with all counterparts
of the Registration Rights Agreement and Signature Pages of the Company and
other “Holders” under the Registration Rights Agreement, shall constitute one
and the same document in accordance with the terms of the Registration Rights
Agreement.







HOLDER:  The Quercus Trust










By:        /s/ David Gelbaum

Name:  David Gelbaum

Title:  Trustee





















